Citation Nr: 0532501	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-22 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disorder.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of 
hepatitis.  

3.  Entitlement to an increased rating for postoperative 
residuals of a left inguinal hernia, currently evaluated 10 
percent.  

4.  Entitlement to a compensable rating for postoperative 
residuals of a right inguinal hernia.  

5.  Entitlement to a compensable rating for postoperative 
residuals of a hemorrhoidectomy.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from March 1946 until 
retiring in June 1966.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York.

In communication received from the veteran in September 2001, 
he indicated that he had pain in both testicles.  He also 
stated that he now has a hiatal hernia.  To the extent his 
comments may represent additional claims for service 
connection or increased ratings, the record does not reflect 
that those claims have been adjudicated by the RO - much 
less denied and timely appealed to the Board.  See 38 C.F.R. 
§ 20.200 (2005).  So these matters are referred to the RO for 
appropriate development and consideration.  

As for the claims that are currently on appeal before the 
Board, those concerning entitlement to increased ratings for 
the service-connected bilateral inguinal hernias are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part concerning those claims.  His 
remaining claims will be decided.


FINDINGS OF FACT

1.  A rating decision in October 1984 denied the veteran's 
petition to reopen a previously denied claim for service 
connection for a low back disorder.  He was notified of the 
October 1984 decision and apprised of his procedural and 
appellate rights, and he did not file an appeal within one 
year.  

2.  Evidence added to the record since October 1984 
concerning the issue of entitlement to service connection for 
a low back disorder is cumulative of the evidence that was of 
record and considered in October 1984.  

3.  A rating decision in September 1981 denied service 
connection for residuals of hepatitis.  The veteran was 
notified of that decision and apprised of his procedural and 
appellate rights, and he did not file an appeal within one 
year.  

4.  Evidence added to the record since September 1981 
concerning the issue of entitlement to service connection for 
residuals of hepatitis is cumulative of the evidence that was 
of record and considered in September 1981.  

5.  The medical evidence shows the residuals of a 
hemorrhoidectomy are, at most, only mild.  


CONCLUSIONS OF LAW

1.  Evidence received since the October 1984 rating decision, 
which denied the veteran's claim for service connection for a 
low back disorder, is not new and material and the claim is 
not reopened; the October 1984 rating action is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.302, 20.1103 (2005).  



2.  Evidence received since the September 1981 rating 
decision, which denied the veteran's claim for service 
connection for residuals of hepatitis, is not new and 
material and the claim is not reopened; the September 1981 
rating action is final.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (2005).  

3.  Postoperative residuals of a hemorrhoidectomy are 
noncompensably disabling.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. § 3.312, 4.1, 4.2, 4.10, and 4.114, Code 
7336 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 



In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of the June 2003 statement of the case and a December 
2001 RO letter to the veteran notifying him of the VCAA, he 
has been advised of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain.  Thus, he may be 
considered to have been advised to submit any pertinent 
evidence in his possession.  Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005).  Finally, the Board notes that records 
of VA and private treatment through May 2003 have been 
obtained, and that the veteran has been afforded a VA 
compensation examination.  He has not identified any 
additional evidence not already associated with the claims 
folder that is obtainable.  See Conway v. Principi, 353 F. 
3d. 1369 (Fed. Cir. 2004).  Therefore, the Board finds that 
the duty to assist has also been met.  

As well, the Board has considered the Court's holding in 
Pelegrini II that VCAA notice, to the extent possible, must 
be provided before any initial unfavorable agency of original 
jurisdiction (AOJ, i.e., RO) decision.  In the present case, 
the RO initially considered the claims on appeal subsequent 
to the passage of the VCAA and the modifications to 38 
U.S.C.A. § 5103(a) therein and subsequent to the notice the 
RO provided to the veteran of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply, as well as the evidence that VA would attempt to 
obtain.  Therefore, the Board finds no evidence of 
prejudicial error in proceeding to a decision on the merits 
at this juncture.  See Mayfield, supra.  



Analysis

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  
38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b) (2005).  

Absent the filing of a notice of disagreement (NOD) within 
one year of the date of mailing of the notification of the 
denial of an appellant's claim and absent the filing of a 
substantive appeal (VA Form 9 or equivalent statement) within 
the remainder of that year or within 60 days of the mailing 
of the statement of the case, whichever is later, a rating 
determination is final and binding on the veteran based on 
the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a two-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  It should be 
pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, 
evidentiary assertions by the appellant must be accepted as 
true for these purposes, except where the evidentiary 
assertion is inherently incredible.  King v. Brown, 
5 Vet. App. 19 (1993).  Lay assertions of medical causation 
or diagnosis do not constitute credible evidence, as lay 
persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, i.e., evaluating 
the merits of the claim, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Low Back Disorder

Service connection for a back disorder was initially denied 
by a rating decision in July 1977.  Rating decisions in 
September 1981 and October 1984 determined that new and 
material evidence had not been presented to reopen the 
veteran's claim.  He was notified of the October 1984 
decision and apprised of his procedural and appellate rights, 
and he did not file an appeal within one year.  

Evidence that was of record in October 1984 consisted of the 
veteran's service medical records (SMRs), reports of VA and 
private treatment through October 1980 and the report of a VA 
compensation examination in November 1983.  That evidence 
showed the veteran was treated once during service, in 1963, 
for myalgia of the lumbar muscles.  There was no record of 
trauma to the back during service.  At the time of his 
retirement examination in March 1966, he did not report any 
problems with his back and the examination report indicates 
that his spine evaluation was normal.  

The veteran was hospitalized at a VA facility in December 
1968 for evaluation of hematuria.  The summary of that 
hospitalization states that minimal degenerative changes of 
the lower thoracic and lumbar spine were noted on x-ray.  

A VA clinical record dated in June 1977 notes the veteran's 
complaint of back pain for the past several years.  He again 
reported no specific history of trauma.  Examination revealed 
paravertebral tenderness and muscle spasm.  No other 
pertinent abnormal clinical findings were noted.  The 
examiner stated that x-rays had shown rather extensive 
degenerative arthritis of the lumbar spine with 
disc degeneration at multiple levels.  Physical therapy was 
prescribed.  

At the time of a September 1979 VA compensation examination, 
the veteran reported having had recurrent lumbar back pain 
for 20 years.  He stated that his back would ache from time 
to time, with occasional spasm.  No pertinent abnormal 
clinical findings were noted by the examiner.  X-rays 
reportedly showed osteophytic growth at L1, L2, and L3 on the 
right, but the intervertebral disc spaces were well 
maintained.  The examiner diagnosed degenerative disease of 
the lumbar spine, mildly symptomatic.  The report of an 
October 1980 VA compensation examination contained similar 
findings.  

The veteran was hospitalized at a VA facility in November 
1980 and January 1981 for treatment of degenerative arthritis 
of the upper lumbar and lower dorsal spine and underwent 
outpatient physical therapy until April 1981, when he 
returned to school.  

The November 1983 VA compensation examination concerned the 
veteran's service-connected inguinal hernias and provided no 
information at all regarding his back disorder.  

Evidence added to the record since the October 1984 rating 
decision that last denied service connection for a low back 
disorder (actually, the petition to reopen) 
consists primarily of reports of VA outpatient treatment for 
a variety of ailments.  A June 1997 x-ray report notes the 
presence of mild to moderate osteoarthritis of the 
lumbosacral facets and degenerative changes of the vertebrae, 
but the subsequent clinical records are completely negative 
for any mention of back complaints or pertinent abnormal 
clinical findings.  

Service connection for a low back disorder was previously 
denied essentially on the basis that a chronic back disorder 
was not shown in service and that the post-service complaints 
and findings were unrelated to the one-time treatment in 
service.  Evidence added to the record since the last denial 
of the claim (in October 1984) is merely cumulative of the 
evidence of record when the RO issued that decision.  The 
additional evidence shows nothing more than the continued 
presence of degenerative changes of the lumbar spine, which 
were previously known to exist.  None of the additional 
treatment records provides any evidence indicating the 
veteran's current back disorder (degenerative changes 
included) is in any way related to the manifestations noted 
in service.  

Therefore, the Board finds that the additional evidence is 
not new.  And because it is not new, it cannot be both new 
and material and serve as a predicate to reopen the 
previously denied - and unappealed, claim.  
38 C.F.R. § 3.156(a).  

Lacking new and material evidence, the veteran's claim for 
service connection for a low back disorder is not reopened.  



Hepatitis

Service connection for hepatitis was denied by a rating 
decision in September 1981; the veteran was notified of that 
decision and did not appeal.  

Evidence that was previously of record consisted of the 
veteran's service medical records, VA clinical reports 
through October 1980, the summaries of four VA 
hospitalizations, and the reports of VA compensation 
examinations in September 1979 and October 1980.  

The service medical records showed the veteran was treated 
for hepatitis in 1961.  The remainder of the service records, 
including the report of his retirement examination, are 
negative for any complaints or clinical findings indicative 
of a recurrence of the hepatitis or of residuals of the 
initial infection.  

The post-service treatment records and the VA compensation 
examination reports that were of record in September 1981 
also did not mention any complaints or clinical findings 
referable to hepatitis, nor did they even mention the 
veteran's history of having been treated for hepatitis in 
service.  

Evidence added to the record since the September 1981 rating 
decision that last denied service connection for hepatitis 
consists primarily of reports of VA outpatient treatment for 
a variety of ailments through May 2003, and the report of a 
VA gastrointestinal compensation examination in December 
2001.  The treatment records are completely negative for 
complaints or clinical findings indicative of residuals of 
hepatitis.  The VA examination report notes the veteran's 
history of having had hepatitis in service (in 1947, as 
opposed to 1961), but does not show that he had any current 
residuals of this condition.  

So the evidence added to the record since the last denial is 
merely cumulative.  It shows nothing more than the veteran's 
history of in-service hepatitis, which was known and 
considered by the RO in 1981.  There is no evidence tending 
to show that he currently has any disability related to the 
hepatitis he had in service.  

Therefore, the Board finds that the additional evidence is 
not new.  Because it is not new, it cannot be both new and 
material and serve as a predicate to reopen the previously 
denied - and unappealed, claim.  38 C.F.R. § 3.156(a).  

Lacking new and material evidence, the veteran's claim for 
service connection for residuals of hepatitis is not 
reopened.  

Increased Rating for Residuals of a Hemorrhoidectomy

Disability evaluations are assigned by applying a schedule of 
ratings that represents, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, 
to include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All reasonable doubt is resolved in his 
favor.  38 C.F.R. § 4.3.

Although regulations require that, in evaluating a given 
disability, it be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claim, all 
regulations that are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

External or internal hemorrhoids, with persistent bleeding 
and with secondary anemia, or with fissures warrant a 20 
percent rating.  A 10 percent evaluation is assigned for 
large or thrombotic hemorrhoids that are irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
For mild or moderate hemorrhoids, a 0 percent rating is 
warranted.  Code 7336.  



In December 2001, a VA compensation examination was conducted 
to evaluate the veteran's hemorrhoid disability.  The 
examiner noted the veteran's report that he was usually 
constipated, but took medication to stay regular.  The 
veteran also indicated that he had blood in his stool "every 
once in a while."  Rectal examination was reportedly normal.  

The veteran underwent a colonoscopy in May 2003.  The 
examiner noted that the digital rectal examination was 
unremarkable.  Findings on colonoscopy, however, included a 
hypertrophied anal papillary ridge, which was noted to have 
been present since February 1999.  The significance of that 
finding was not explained.  

The recent VA clinical records through May 2003 are otherwise 
negative for any complaints or clinical findings relative to 
hemorrhoids.  

As noted above, the significance of the hypertrophied anal 
papillary ridge described in May 2003 is uncertain.  
Nevertheless, the examiner at that time reported that the 
rectal examination was unremarkable.  Moreover, no 
hemorrhoids were found in December 2001 and there is no other 
clinical evidence of any recurrent hemorrhoids in recent 
years.  Although the veteran has reported having occasional 
blood in his stool, no examiner has related it to his prior 
hemorrhoidectomy.  In this regard, it should be noted that 
the report of the May 2003 colonoscopy lists severe sigmoid 
diverticulosis, for which service connection has not been 
established.  So to the extent the veteran has functional or 
other impairment from this additional condition, it cannot be 
used as a basis for increasing the rating for his hemorrhoid 
disability.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).

Accordingly, the Board finds that residuals of the veteran's 
hemorrhoidectomy are either nonexistent or, at most, no more 
than mild.  There is no evidence at all of large or 
thrombotic, irreducible hemorrhoids, as would warrant a 10 
percent rating.  



In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned that is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b)(1).  
However, the Board believes the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's disability level.  There is no evidence 
that he has been frequently hospitalized for treatment of his 
hemorrhoids since 1980.  Neither does the record reflect 
marked interference with his employment.  He has submitted no 
evidence of excessive time off from work due to this 
disability or of concessions made by his employer because of 
it.  There simply is no evidence of any unusual or 
exceptional circumstances that would take his case outside 
the norm so as to warrant referral to VA's Compensation and 
Pension Service for consideration of an extraschedular 
rating.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 287 
(2000); VAOPGCPREC 6-96.  

As mentioned, in determining whether a claimed benefit is 
warranted, VA must determine whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107(b).  In this case, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim and that, therefore, the provisions of 
§ 5107(b) and 38 C.F.R. § 4.3 are not applicable.  This being 
the case, the claim for a compensable rating for residuals of 
a hemorrhoidectomy is denied.  


ORDER

The petition to reopen the claim for service connection for a 
low back disorder is denied.  

The petition to reopen the claim for service connection for 
residuals of hepatitis is denied.  

A compensable rating for residuals of a hemorrhoidectomy is 
denied.  


REMAND

Review of the claims file shows that service connection was 
initially established for postoperative residuals of a left 
inguinal hernia and postoperative residuals of a right 
inguinal hernia, each separately noncompensably disabling, by 
a rating decision in January 1974.  A decision of the Board 
in December 1974 assigned a 10 percent rating for residuals 
of the left inguinal hernia repair on an extraschedular 
basis.  A rating decision in June 1980 assigned a temporary 
total disability rating for postoperative convalescence for 
approximately two months in 1980 following a further left 
hernia repair, with resumption of a 10 percent rating in 
August 1980.  Inexplicably, a rating decision in November 
1980 rated the veteran's bilateral inguinal hernias as a 
single disability, rated 10 percent.  That action obscured 
the fact that the 10 percent rating was specifically assigned 
by the Board for the left inguinal hernia disability.  
Importantly, the 10 percent rating for the 
left inguinal hernia has been in effect since 1980 and, 
therefore, is protected.  38 C.F.R. § 3.951(b) (2005).  
Accordingly, the Board believes that the two disabilities are 
more properly listed separately.  

The veteran has not advanced any specific contentions 
regarding his inguinal hernia disabilities.  In December 
2001, a VA gastrointestinal compensation examination was 
conducted.  That examiner noted the presence of bilateral 
healed inguinal hernia scars, but did not provide any 
clinical findings at all regarding the presence or absence of 
recurrent hernias - which, along with their severity, 
constitute the criteria for evaluating inguinal hernias.  
Accordingly, a VA compensation examination should be 
scheduled to provide such clinical findings.  See, e.g., 
Caffrey v. Brown, 6 Vet. App. 377 (1994).



Therefore, the inguinal hernia claims are REMANDED to the RO 
(via the AMC) for the following development and 
consideration:  

1.  Ask the veteran to furnish the names 
and addresses of all health care 
providers who have treated or evaluated 
him for inguinal hernias since May 2003.  
With any needed signed releases, request 
copies of the records of all treatment he 
identifies.  All records received should 
be associated with the claims file.  

2.  Upon receipt of all requested 
records, schedule the veteran for a VA 
general medical examination.  The claims 
file must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
tests should be performed.  
The examiner's report should describe in 
detail all residuals of the prior 
bilateral inguinal hernia repairs, 
including the presence or absence of any 
recurrent hernia, including its size, 
reducibility, and whether the hernia is 
well supported by a truss.  

3.  Then readjudicate the veteran's 
claims for higher ratings for his 
inguinal hernias (left and right) in 
light of the additional evidence 
obtained.  If these claims are not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case and give them an 
opportunity to respond to it.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

The inquinal hernia claims must be afforded expeditious 
treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


